Citation Nr: 0532217	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to October 1, 2004.

2.  Entitlement to TDIU from October 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and M.O.




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied entitlement to TDIU.  The veteran timely 
disagreed with that denial in February 2003, and the RO 
issued a statement of the case (SOC) in August 2003.  The 
veteran submitted a timely substantive appeal in September 
2003.  

During the pendency of this appeal, the veteran submitted a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  By a rating decision issued in April 2005, 
the RO granted service connection for PTSD, and evaluated 
that disability as 30 percent disabling, effective October 1, 
2004.  The veteran has not disagreed with any aspect of that 
rating decision, and no issue regarding the grant of service 
connection for PTSD is before the Board on appeal at this 
time.  The Board notes, however, that the time allowed by 
statute for timely appeal of that decision has not yet 
expired.

The veteran requested a hearing before the Board.  In June 
2005, a Travel Board hearing was conducted by the undersigned 
Veterans Law Judge.

The issue of entitlement to TDIU prior to October 1, 2004, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Prior to October 1, 2004, the veteran had been granted 
service connection for cervical disc disease with 
radiculitis, evaluated as 60 percent disabling; bilateral 
renal calculus disease, evaluated as 30 percent disabling; 
and lumbar radiculitis, evaluated as 10 percent disabling, 
for a combined 80 percent disability evaluation.

2.  Effective October 1, 2004, the veteran was granted 
service connection for PTSD, evaluated as 30 percent 
disabling, for a combined 90 percent disability evaluation.  

3.  The medical evidence and opinion of record establishes 
that the veteran's service-connected disabilities, including 
his PTSD symptoms, result in total occupational and social 
impairment, and create intermittent inability to perform 
activities of daily living.  


CONCLUSION OF LAW

The criteria for an award of TDIU have been met from October 
1, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 
4.19, 4.25 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an award of TDIU.  
In this decision, the Board is considering only that portion 
of the appeal period from October 1, 2004, the effective date 
of an award of service connection for PTSD.  Because the 
determination to the period from October 1, 2004, is 
favorable to the veteran, discussion of VA's compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), is not necessary.  In particular, remand for further 
action under the VCAA as to the claim for TDIU from 
October 1, 2004 would be adverse to the veteran's interests.

Law and regulations governing awards of TDIU

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  A 
claim for TDIU "presupposes that the rating for the [service- 
connected] condition is less than 100%, and [that the 
veteran] only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

If there is only one such disability, it shall be ratable at 
60 percent or more. If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  The issue of unemployability must 
be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Facts and analysis

By a rating decision issued in May 2002, the veteran was 
granted service connection for cervical disc disease with 
radiculitis, evaluated as 60 percent disabling; bilateral 
renal calculus disease, evaluated as 30 percent disabling; 
and for lumbar radiculitis, evaluated as 10 percent 
disabling.  The veteran's combined evaluation, effective 
September 28, 2001, was 80 percent.  By a claim submitted in 
August 2002, the veteran sought TDIU.  

In August 2003, the RO proposed to reduce the veteran's 
evaluation for cervical disc disease to 40 percent, and 
proposed to reduce the evaluation for bilateral renal calculi 
to noncompensable.  The veteran's combined evaluation for his 
service-connected disabilities would have decreased to 50 
percent under that proposal.  However, the proposal was not 
implemented.  

Normally, consideration is given to an award of TDIU only if 
the veteran has a single service-connected disability ratable 
at 60 percent or more, or, if he has two or more service-
connected disabilities with a combined rating of 70 percent 
or more, with at least one disability ratable at 40 percent 
or more.  38 C.F.R. § 4.16(a).  In this case, the veteran's 
combined service-connected disability evaluation, from 
October 1, 2004, as calculated under 38 C.F.R. § 4.25, is 90 
percent.  The veteran meets the schedular criteria for 
consideration for TDIU.

The record reflects that the veteran, who is now 66 years 
old, had training as a pilot, but there is no evidence that 
he was employed as a pilot following his service discharge in 
1968.  The evidence establishes that the veteran worked full-
time as a businessman, earning in excess of $100,000 in 1991, 
the year in which he states he last worked full-time.  The 
veteran has also worked as a self-employed financial and 
business consultant.  

The veteran testified that the symptoms of his service-
connected disabilities, including pain, resulted in inability 
to travel for work, because the veteran was unable to lift or 
move luggage or items for business meetings.  He became 
unable to sit for airline flights, unable to travel more than 
an hour at a time in a car, and unable to attend meetings.  
As a result, his work as a consultant was curtailed.  

On October 1, 2004, the veteran's claim for service 
connection for PTSD was received.  With that application, the 
veteran submitted a private medical statement dated in 
September 2004.  That statement indicated that the veteran's 
PTSD was manifested by nightmares, night sweats, flashbacks, 
unexplained rage, hypervigilance, anxiety, and depression, 
together with disturbances of motivation and mood.  

A private statement submitted in January 2005 indicates that, 
during a period of treatment ending in about 1995, the 
veteran was depressed, overwhelmed with family and financial 
problems, and would burst into rages.  

On VA examination conducted in March 2005, the VA examiner 
described the veteran's symptoms as difficulty sleeping, 
frequent nighttime awakenings, blunted affect, anxious mood, 
hypervigilance, hyperarousal, avoidance of reminders of 
trauma, and moderate interference with ability to function in 
the workplace.  The examiner assigned a diagnosis of PTSD, 
and assigned a Global Assessment of Functioning (GAF) score 
of 55.  

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health- illness" under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. 1994) (DSM-IV).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The Board notes that 
the DSM-IV criteria are applicable to VA disability 
compensation evaluations, by regulation. 38 C.F.R. § 4.125.

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The examiner who 
conducted the March 2005 VA examination assigned a GAF score 
of 55, and described the veteran's PTSD as of moderate 
severity, which would be inconsistent with a finding that the 
veteran was totally disabled as a result of the service-
connected PTSD alone.

In a private clinical statement submitted in July 2005, the 
provider opined that the veteran had total occupational and 
social impairment and experienced intermittent inability to 
perform activities of daily living, as a result of the 
combined effects of pain, inability to sit or stand for 
extended periods of time, difficulty sleeping more than four 
hours per night, inability to travel by air, inability to 
travel by car for more than 40 minutes at a time, together 
with such symptoms of PTSD as unexplained rage, anxiety, 
depression, sleep disturbances, and nightmares.  

The regulations provide that total disability exists "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. 
§ 3.340(a)(1).  The two private statements received in 
October 2004 and in July 2005 are both favorable to the 
veteran's claim.  

The March 2005 VA examination report is somewhat favorable to 
the veteran's claim.  Although the VA examiner assigned a GAF 
score of 55, which, as noted above, reflects that PTSD alone 
did not result in total occupational impairment, PTSD is not 
the veteran's only service-connected disability.  The 
veteran's service-connected disabilities were, in fact, 
evaluated as 80 percent disabling before the RO granted 
service connection for PTSD.  Thus, the VA opinion that the 
veteran's PTSD was of moderate severity, when considered in 
light of the other service-connected disabilities, evaluated 
as 80 percent disabling prior to the award of service 
connection for PTSD, is favorable to the claim for TDIU from 
the effective date of service connection for PTSD.  

The most recent statement, the July 2005 statement, provides 
a specific opinion that the veteran is unemployable as a 
result of the combination of PTSD together with other 
service-connected disabilities which result in pain and other 
symptomatolgy.  The July 2005 clinical opinion is consistent 
with other clinical evidence of record, including the March 
2005 VA examination report, and is consistent with the 
veteran's June 2005 testimony before the Board.  The Board 
finds the July 2005 clinical opinion credible and persuasive.  

There is no opinion or evidence since October 1, 2004, which 
is unfavorable to the claim.  The October 2004 medical 
statement and July 2005 opinion, which are favorable to the 
veteran, support a finding that the veteran is individually 
unemployable as the combined result of his service-connected 
spinal disabilities and PTSD, effective from October 1, 2004, 
the date of receipt of the claim for service connection for 
PTSD.  The criteria for an award of TDIU are met.




ORDER

From October 1, 2004, the appeal for TDIU is granted; the 
appeal is granted to this extent only.


REMAND

While the record clearly reflects that the veteran considers 
himself to have last been employed full-time in 1991, the 
record is somewhat unclear as to when, if ever, his income 
fell below the level considered as equivalent to substantial 
gainful employment by VA.  As noted above, the pertinent 
question is whether his service-connected disabilities 
prevent him from securing or following a substantially 
gainful occupation; therefore, if his occupation is 
"substantially gainful," it is clear there is no such 
interference.  The evidence is also contradictory in that a 
1995 private medical record indicates the veteran was working 
as an investment banker, and a 2001 VA record indicates he is 
a "semi-retired" investment banker.  The veteran testified 
that since 1991, the only years during which he had income 
were 1998 and 1999.  The veteran should be asked to provide 
objective financial evidence to support his contention that 
he was not gainfully employed during the period prior to 
October 1, 2004. 

The record does not provide a clear picture of the veteran's 
education or his employment experience and occupational 
history.  The veteran should be asked to supply additional 
information.  Once this information is obtained, medical 
evidence and opinion as to occupational impairment resulting 
from the disabilities for which service connection was in 
effect prior to October 1, 2004, should be obtained.  The 
examiner should distinguish occupational impairment related 
to the symptomatology due to nonservice-connected disorders 
from occupational impairment due to the service-connected 
cervical spine, lumbar radiculitis, and renal calculus 
disorder and provide an opinion as to the types of employment 
precluded by the veteran's service-connected disabilities 
alone prior to October 1, 2004.  

Because the veteran did not seek service connection for PTSD 
prior to October 1, 2004, the symptoms of that disability may 
not be considered in determining whether the veteran was 
disabled as a result of service-connected disability prior to 
that date.  

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The veteran should again be advised 
that he may support his claim for TDIU 
prior to October 1, 2004 by identifying 
or providing any evidence he has or is 
aware of which might be relevant to the 
severity of occupational impairment due 
to service-connected disabilities during 
the period at issue.  The veteran should 
be advised that symptoms of PTSD as a 
factual basis to support an award of TDIU 
prior to the effective date of the award 
of service connection for PTSD cannot be 
considered.

The veteran should be offered the 
opportunity to identify any other non-VA 
providers of care for any service-
connected disability from 2001, to 
October 1, 2004, and identified records 
should be obtained.  

2.  The veteran should be afforded the 
opportunity to submit objective evidence, 
or authorize VA to obtain such objective 
evidence as his Social Security 
Administration earnings record, 
reflecting that he did not engage in 
substantial gainful activity during the 
relevant period.  In other words, 
objective documentation of his income 
from 2001 to October 1, 2004, is needed.  



3.  The veteran should be afforded the 
opportunity to submit or identify 
alternative evidence regarding the 
severity of the effect of his service-
connected spinal and renal disabilities 
on his occupational capability prior to 
October 1, 2004, including, but not 
limited to, statements from employers, 
individuals for whom he performed 
consulting or other work, employees or 
supervisors with whom he worked, or 
others who may have observed relevant 
occupational impairment.  

4.  After receiving the above evidence 
from the veteran, or providing him an 
appropriate time period to submit it, a 
physician should be asked to provide an 
opinion as to the occupational impairment 
due to the veteran's service-connected 
disabilities from 2001 to October 1, 
2004.  The reviewer should be provided 
with a list of the disabilities for which 
service connection was in effect during 
that period.  If the reviewer determines 
that examination of the veteran is 
necessary to provide the requested 
opinion, VA examination should be 
conducted.  The claims file should be 
made available to and be reviewed by the 
examiner in connection with the review.  
Any indicated tests should be 
accomplished.  

In particular, the examiner must describe 
the occupational activities impaired by 
the veteran's service-connected 
disabilities, and the effect of those 
service-connected disabilities on the 
veteran's ability to obtain and retain 
sedentary or non-sedentary employment, 
considered without reference to any other 
disorder(s) present.  The examiner should 
describe the effects of the veteran's 
service-connected disabilities, 
considered alone, at the severity level 
of those disabilities as manifested from 
2001 to October 1, 2004.  If such a 
determination is not possible without 
resort to speculation, the examiner 
should so state.

5.  The claims file should be reviewed.  
Any additional development action deemed 
necessary should be conducted.  The claim 
for TDIU should then be readjudicated.  
If the determination remains adverse to 
the veteran, a supplemental statement of 
the case as to the issue on appeal should 
be issued.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


